Fulton Financial CORPORATION [Date] [Name] [Address] [Address] Re: Restricted Stock Award under the Fulton Financial Corporation (the “Company”) Amended and Restated Equity and Cash Incentive CompensationPlan, as may be further amended (the “Plan”) Dear : Congratulations.You are the recipient of a Restricted Stock Award under the Plan.The Award has the following terms and conditions.Unless specifically mentioned below, the Award has the terms set forth in the Plan as of the Date of Grant. Granted to: Award Date: No. of Shares: Exercise Price: $0.00 per share Schedule for lapse of forfeiture restrictions: Lapse on death or Disability?: Yes No Lapse on Retirement?: Yes No Right to Dividends?: Yes No Other Terms authorized under Plan: Upon lapse of forfeiture restrictions on all or a portion of this Award, you are authorized to tender back to the Company shares under the Award in payment of applicable taxes. Very Truly Yours, [Signatory] By my signature below, I hereby acknowledge receipt of this Award, which was made to me on the Award Date shown above under, and subject to the terms and conditions of the Plan.I further acknowledge having received a copy of the Plan and the prospectus describing the Plan. Signature:Date: [Name] Note: If there are any discrepancies in the name or address shown above, please make the appropriate corrections on this form.
